ORDER
PER CURIAM.
Appellant, Edward Alonzo (“defendant”), appeals the judgment of the Circuit Court of St. Louis County following a jury trial finding him guilty of one count of possession of a controlled substance, section 195.202, RSMo 2000,1 and one count of possession of drug paraphernalia with intent to use, section 195.233. Defendant appeals only his conviction and sentence on the count of possession of drug paraphernalia with the intent to use, which he was sentenced to pay a fine of $300. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.